Citation Nr: 1522955	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-03 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for service connection for a skin disorder has been received. 

2.  Entitlement to service connection for a skin disorder. 

3.  Whether new and material evidence to reopen a previously denied claim for service connection for left femur fracture residual and calcific bursitis of the left hip has been received.

4.  Entitlement to service connection for left leg disorder, to include arthritis. 

5.  Entitlement to service connection for left hip disorder. 

6.  Entitlement to service connection for sleep apnea. 


7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2012 and May 2013 rating decisions.  

In the January 2012 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 30 percent, effective September 12, 2011.  In April 2012, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013. 

In the May 2013 rating decision, the RO denied the Veteran's petition to reopen his previously denied claims for service connection for a skin disorder and for left femur fracture residual and calcific bursitis of the left hip, as well as denied service connection for left leg disorder and sleep apnea.  In June 2013, the Veteran filed an NOD with respect to the claims denied.  An SOC was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014. 

The Board points that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, as the Board must first decide whether new and material evidence to reopen the previously-denied claims has been received- and in view of the Board's favorable decision on the requests to reopen-the Board has characterized the appeal as to the skin disorder and left femur/left hip disability as encompassing the first four matters set forth on the title page.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In January 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the January 2015 hearing the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 

The Board's decision addressing the requests to reopen the claims for service connection for a skin disorder and for left femur fracture residual and calcific bursitis of the left hip are set forth below.  The claims for service connection for a skin disorder and for eft femur fracture residual and calcific bursitis of the left hip, on the merits, along with the remaining claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In an April 1970 rating decision, the RO denied service connection for a skin disorder and for left femur fracture residual and calcific bursitis of the left hip; although notified of the denial in an April 1970 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

3.  New evidence added to the record since the April 1970 rating decision, when considered by itself or with the evidence previously assembled, is not cumulative or duplicative of evidence previously of record, relates to unestablished facts needed to establish each claim for service connection, and-when considered along with evidence previously of record-provides a reasonable possibility of establishing each claim.


CONCLUSIONS OF LAW

1.  The April 1970 rating decision in which the RO denied service connection for a skin disorder and left femur fracture residual and calcific bursitis of the left hip is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence pertinent to the claim for service connection for a skin disorder received since the RO's April 1970 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  As evidence pertinent to the claim for service connection for left femur fracture residual and calcific bursitis of the left hip received since the RO's April 1970 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the  favorable resolution of the requests to reopen, the Board finds that all notification and development actions needed to fairly resolve these  aspects of the appeal have been accomplished.  

Under legal authority in effect currently and at the time of prior denials, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

The record reflects the RO initially denied the Veteran service connection for a skin disorder and left femur fracture residual and calcific bursitis of the left hip in April 1970.  The evidence then of record consisted of the Veteran's service treatment records and a February 1970 VA skin examination.  The Veteran's service treatment records include an April 1969 Report of Medical History for Separation where he checked yes to having skin disease.  At the Veteran's February 1970 VA examination he was diagnosed with very mild tinea versicolor over the shoulders, back, and arms.  The VA examiner also noted that while the Veteran was in the military he developed a skin disorder and reported to sick call on numerous occasions.  The VA examiner stated that this condition was not disabling at this time.  The RO denied the Veteran's claim for a skin disorder because even though he was diagnosed with tinea versicolor at the February 1970 VA examination there was no evidence of treatment for a skin disease or condition in service or at separation.  The RO denied the Veteran's claim for left femur fracture residual and calcific bursitis of the left hip on the bases that he had  fractured his left femur prior to service  and that his calcific bursitis of the left hip was a secondary condition.   

Although notified of the denial in an April 1970 letter, the Veteran did not initiate an appeal.  In fact, no further communication regarding the matters of his  entitlement to service connection for a skin disorder or left femur fracture residual and calcific bursitis of the left hip was received until January 2012, when VA received his application to reopen his claims.  Therefore, the April 1970 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).  Notably, no pertinent exception to finality applies to the April 1970 rating decision.  No new and material evidence pertinent to the matters of service connection for a skin disorder or left femur fracture residual and calcific bursitis of the left hip was received during the remainder of the appellate period following notice of the April 1970 denial, nor have additional service records been received at any time, requiring readjudication of the claim.  See 38 C.F.R. § 3.156(b) and (c).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, medical evidence added to the record since April 1970 primarily consists of  post-service VA treatment records, the report of an April 2013 VA hip examination, the transcript of the Veteran's Board hearing, and additional written statements from the Veteran and his representative.   

The Veteran's post-service VA treatment records document treatment for skin rash, and the report of a February 2012 Agent Orange Registry Examination that noted rash/whelps in the summer on his trunk and arms.  In the April 2013 VA hip examination report, the examiner stated that the diagnosed disorder was more likely than not to be the result of the preexisting femur fracture and repair over time.  The Veteran testified that during service he had jungle rot and a rash on his chest and face and that he had a skin disorder ever since his in-service jungle rot.  He also testified that, while he entered the military with four pins in his left femur, his condition was made worse/aggravated by a battle during service that worked loose his pins which were then removed after service.  He also testified that he injured his hip when he fell during his military service. 

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for a skin disorder and for left femur fracture residual and calcific bursitis of the left hip.  This evidence is "new" in that it was not before agency decision makers at the time of the April 1970 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the evidence, specifically his testimony and post-service VA treatment records, is material in that it relates to an unestablished fact needed to establish service connection for a skin disorder  here, an alleged in-service diagnosis, assertions as to onset and continuity of symptoms, and medical findings indicating a current skin disability).  For the s claim involving left femur fracture residual and calcific bursitis of the left hip, the Veteran's testimony, when considered along with the April 2013 VA examiner's notation, is material in that it relates to an unestablished fact needed to establish service connection (the aggravation of a possible preexisting condition due to alleged in-service events/injuries).  Thus, when presumed credible, the evidence also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the phrase "must raise a reasonable possibility of substantiating the claim," as it is used in 38 C.F.R. § 3.156(a), creates a standard that requires reopening "if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a skin disorder and for left femur fracture residual and calcific bursitis of the left hip are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   The claims for service connection, on the merits, are addressed in the remand, below. 


ORDER

As new and material evidence to reopen the claim for service connection for skin disorder has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for left femur fracture residual and calcific bursitis of the left hip has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As regards the Veteran's claim of entitlement to service connection for a skin disorder, the Board notes that on his April 1969 Report of Medical History for Separation, the Veteran checked yes to having skin disease.  On a February 1970 VA examination, he was diagnosed with very mild tinea versicolor over the shoulders, back, and arms.  The VA examiner noted that, while the Veteran was in the military, he developed a skin disorder and reported to sick call on numerous occasions.  The VA examiner stated that this condition was not disabling at that  time.  In November 2011, it was noted that the Veteran had a knot on his back for years and it was becoming more raised; it looked like a blackhead.  A  February 2012 VA treatment note indicates that the Veteran had skin rashes and discoloration on the left arm.  On February 2012 Agent Orange Registry Examination, it was noted that he had rash/whelps in the summer on his trunk and arms and they were not pruritic.  In addition, the Veteran testified that during service he had jungle rot and a rash on his chest and face, and that his rashes have continued since service.  

In light of the foregoing, the Board finds that based on the Veteran's statements, including his testimony, and the medical evidence of record, the Veteran should be afforded a new VA examination to determine the current nature and etiology of any skin disease.  The VA examiner should determine all current skin diagnoses and if they are at least likely as not related to his military service. 

As for the left leg/left hip claim, the Veteran asserts that he has both a left hip disability and a left leg disability, to include arthritis, that are related to his military service.   The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such  service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

On his July 1967 Report of Medical History for Pre-Induction he checked no to everything listed and on his July 1967 Report of Medical Examination for Pre-Induction he was found to be clinically normal for all systems.  A May 1968 service treatment record stated that the Veteran had calcific bursitis of the left hip secondary to pain in the left femur following an auto accident in 1964; he was then assigned limited duty.  In another May 1968 service treatment record it was stated that the Veteran had pain in the mid-femoral area.  It was also noted that he had an intermedullary rod in his left femur since a comminuted fracture of the mid-femur four years ago.  It was noted that it did not bother him prior coming to Vietnam one and half months prior but now he had pain in the superior end of the femur and the mid-femur. He was diagnosed with pain in the intermedullary rod of the left femur.  On the Veteran's April 1969 Report of Medical Examination for Separation it was noted that he had calcific bursitis of the left hip secondary to a pin in the left femur following an auto accident in 1964.  It was noted that he should do no running, stepping, jumping, prolonged standing, or marching.

As noted above, as no left hip or femur disorder was noted on entrance examination, the Veteran is presumed sound as to the left hip and femur.  However, the Veteran's service treatment records suggest that a left hip and/or femur disorder may have pre-existed service; thus, a question is raised as to whether there is sufficient evidence to rebut the presumption of soundness.  As indicated, to so do requires clear and unmistakable evidence that his left hip and/or femur disorder existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the Veteran testified that he had four pins in his left femur at the time of entrance into the military.  He testified that during a big battle a pin was worked lose and he had to have it removed after his military service; this then caused his current leg and hip pain.  He also testified that he fell and hurt his hip on April 8, 1968.  He stated that his military service made worse/aggravated his preexisting pins and he now had pain in the left leg and hip.  At the April 2013 VA examination the examiner stated that the disorder(s) and the diagnosed disorder are more likely than not to be the result of the preexisting femur fracture and repair over time.  He stated that the femur disorder was not reported on the entrance examination and is apparently not being considered as a preexisting disorder.  

In short, the record does not include sufficient medical findings to fully resolve the claims for service connection for a left hip disorder and left leg disorder in light of the applicable legal authority.  Thus, the Board finds that the Veteran should be afforded another VA examination to obtain medical information as whether there is clearly and unmistakably evidence that a left hip or femur disorder preexisted service, and, if so, whether there is clear and unmistakable evidence indicating that such disorder was not permanently aggravated by his period of service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

During the January 2015 hearing, the Veteran testified that his PTSD has increased in severity since his VA examination in January 2012.  The Veteran testified that his PTSD resulted in panic attacks four to five times a week, impaired memory, and that he was nervous in crowds.  In light of the testimony by the Veteran that his PTSD has worsened since the last VA examination, the Board determines that more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim for higher initial rating.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Hence, the AOJ should arrange for the Veteran to undergo VA dermatology, orthopedic, and mental health examinations by appropriate medical professionals.  The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s), in particular, the reopened claims.  See 38 C.F.R. §§ 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) examination(s)-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA records, the record reflects that he has been treated at the Birmingham VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Birmingham VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

As for private records, the Board notes that March 2014 VA treatment records indicate that the Veteran was being sent for a sleep apnea study and that he has a diagnosis of sleep apnea from a private clinic; however, these records are not associated with the Veteran's claims file. 

Therefore, the AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include records related to a private sleep study referenced in March 2014 VA treatment records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

The AOJ's adjudication of all claims should include consideration of all additional evidence added to the record since the January 2013 SOC and June 2014 SOC.  The RO's adjudication of the PTSD claim should include consideration of whether a "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited to above) is appropriate.  

Accordingly, the matters are hereby REMANDED for the following action:

1.  Obtain from the Birmingham VAMC outstanding, pertinent records of evaluation and/or treatment of the Veteran; to include any sleep studies since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private (non-VA) record-to include any records pertaining treatment for or diagnosis of sleep apnea.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA skin examination, by an appropriate physician, for his claimed skin disease.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has or at any time pertinent to the current claim has had a skin disability diagnosis.  The examiner should list all of the Veteran's skin diagnoses. 

If so, for each such  diagnosed disability, , the physician  should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that a skin disability had its onset in or is otherwise medically related to service-to particularly include skin rashes therein. 

In rendering the requested opinion, the physician should specifically consider and discuss all in and post-service medical and other objective evidence, as  well as the Veteran's competent assertions as to onset and continuity of symptoms, to include as reflected in the February 1970 VA examination report.  If the examiner finds reason to question the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the newly associated records show a diagnosis of sleep apnea then arrange for the Veteran to undergo VA examination, by an appropriate physician, for his claimed sleep apnea.  

The entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has or at any time pertinent to the current claim has had a diagnosis of sleep apnea.

If so, the physician  should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that sleep apnea had its onset in or is otherwise medically related to service. 

In rendering the requested opinion, the physician should consider and discuss all in and post-service medical and other assertions, as well as the Veteran's competent assertions as to onset and continuity of symptoms. If the examiner finds reason to question the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings/testing results), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.   After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his left leg and left hip, by an appropriate physician.

The entire electronic claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly identify all current disability(ies) affecting the Veteran's left leg and left hip.
 
Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether:(1) the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.   In rendering this opinion, the examiner should consider and discuss, in particular, the reports of pain documented in the May 1968 service treatment records.

If the examiner determines that a left leg and/or left  disorder o did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during the Veteran's military service, to include an alleged fall therein.

If the examiner determines that current left leg disability is medically related to service, but current left hip disability is not, the examiner should also opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the left hip disability (1) was caused, or (2) is aggravated (worsened beyond natural progression) by service- connected left leg disability.

In rendering each requested opinion, the examiner must consider and discuss all pertinent l in- and post  service and  other objective evidence objective evidence of record, as well as competent  lay assertions of injury and as to onset and continuity of symptoms.  If the examiner finds any reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, for evaluation of his PTSD. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings responsive to the applicable criteria should be reported in detail.

The examiner should render specific findings as to the existence and extent or severity, as appropriate, of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also comment upon the functional effects of the Veteran's PTSD on his activities of daily living, to include employment. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report any  examination(s) scheduled in connection with the reopened claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include, for the claim for a higher initial rating for PTSD)  whether "staged" rating of the disability, pursuant to Fenderson (cited above) is appropriate.

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


